Citation Nr: 0629263	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  04-31 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for skin cancer, claimed as 
a result of exposure to ionizing radiation. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1950 to 
February 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to the benefit 
currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for skin cancer as a 
result of ionizing radiation.  He specifically contends that 
he was exposed to radioactive materials while working in a 6 
foot by 6 foot room with a piece of radar equipment that had 
unknowingly been broken and was leaking radioactive material 
for about three months.  He testified before the undersigned 
that he and the other men who were working in the area were 
sent to an Air Force Base Hospital in Japan, where they were 
told to shower and their clothes were disposed of.  Post 
service medical records confirm diagnoses of basal cell 
carcinoma and skin cancer.  

In support of his claim, the veteran has submitted a 
notarized statement by E.J.N., recalling that a radioactive 
tube had blown up in his radar repair shop, and naming the 
other service members present, to include the veteran.  
E.J.N. also included a copy of the April 1952 order placing 
him on temporary duty "for the purpose of rendering 
technical assistance for the radioactive decontamination of 
radar equipment."  The veteran's personnel file includes 
special orders for the transfer of his squadron, which 
includes both his name and E.J.N.'s name, showing that they 
were in fact stationed together.

Assuming for the sake of development of the claim that the 
veteran was exposed to an amount of radiation from a leaking 
radar tube, certain steps must be followed under 38 C.F.R. § 
3.311(a)(2)(iii) (2005), the applicable regulation for claims 
based on ionizing radiation.  First, the claim must be 
referred to VA's Under Secretary for Health for a dose 
estimate.  Second, with that estimate associated with the 
file, the claim must be referred to VA's Under Secretary for 
Benefits to determine whether the veteran's radiogenic 
disease (skin cancer) is related to the exposure in service.  
38 C.F.R. § 3.311(b) (2005).  Although the service department 
was contacted regarding a dose estimate for this veteran, 
these particular steps have not been taken; therefore, remand 
is required.

Accordingly, the case is REMANDED for the following action:

1.   Prepare a summary of the veteran's 
allegations and supporting evidence.  Then refer 
the claim to VA's Under Secretary for Health in 
accordance with 38 C.F.R. § 3.311(a)(2)(iii) 
(2005) for preparation of a dose estimate, to 
the extent feasible, based on available 
methodologies, with the assumption that the 1952 
accident that the veteran describes happened as 
stated.

2.  After a response is received from the Under 
Secretary for Health, forward the claim to the 
Under Secretary for Benefits for further 
consideration as directed in 38 C.F.R. 
§ 3.311(b) (2005).

3.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative should 
be afforded the applicable time period in which 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


